                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

STEVEN D. LISLE, #R40159,                         )
                                                  )
                       Plaintiff,                 )
                                                  )
       vs.                                        )      Case No. 19-cv-00435-SMY
                                                  )
FRANK LAWRENCE,                                   )
LIEUTENANT G,                                     )
MAJOR DOE,                                        )
TAYLOR, Internal Affairs                          )
NURSE MARRYANN,                                   )
JOHN DOE, Officer,                                )
JOHN DOE, Internal Affairs Officer,               )
                                                  )
                       Defendants.                )

                                MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Steven Lisle, an inmate of the Illinois Department of Corrections (“IDOC”) is

currently incarcerated at Dixon Correctional Center. He originally filed this civil rights action as

Lisle v. Lieutenant G, et al., (Case No. 19-cv-427-SMY) related to incidents that occurred when

he was incarcerated at Menard Correctional Center (“Menard”). After screening the Complaint,

the Court severed a number of Plaintiff’s claims into a separate action against Defendants Warden

Frank Lawrence, Lieutenant G, Major Doe, Taylor, Nurse MarryAnn, Officer John Doe, and

Internal Affairs Officer Doe. (Doc. 1). The instant case contains Counts 1 through 5, described

as follows:

       Count 1: First Amendment retaliation claim against Major Doe for physically
       assaulting Plaintiff on March 29, 2019 in retaliation for filing a lawsuit against
       Nurse Chitty.

       Count 2: Eighth Amendment excessive force claim against Major Doe and Officer
       Doe for slamming Plaintiff’s hand in the chuckhole door and attempting to break
       his arm on March 29, 2019.

                                                 1
         Count 3: Eighth Amendment claim against Nurse MarryAnn for failing to
         intervene to stop Major Doe and Officer Doe from using excessive force against
         Plaintiff on March 29, 2019.

         Count 4: Eighth Amendment deliberate indifference claim against Major Doe,
         Officer Doe, and Nurse MarryAnn for denying Plaintiff medical and/or mental
         health treatment for the injuries they inflicted and he self-inflicted on March 29,
         2019.

         Count 5: Illinois state law claim against Internal Affairs Officer Taylor, Internal
         Affairs Officer Doe, Lieutenant G, and Warden Lawrence for negligent spoliation
         of video footage of the physical assault that occurred on March 29, 2019.

         Plaintiff’s claims in this severed case are now before the Court for preliminary review of

the Complaint under 28 U.S.C. § 1915A, which requires the Court to screen prisoner Complaints

to filter out nonmeritorious claims. 28 U.S.C. § 1915A(a). Any portion of the Complaint that is

legally frivolous or malicious, fails to state a claim for relief, or requests money damages from an

immune defendant must be dismissed. 28 U.S.C. § 1915A(b).

                                                 The Complaint

         Plaintiff makes the following allegations in the Complaint: Plaintiff is a seriously mentally

ill inmate with a well-documented history of suicide attempts involving the ingestion of sharp

objects. His struggles to obtain mental health and medical treatment, which is the subject of

ongoing litigation in this District. (Doc. 2, p. 25) (listing cases).

         On March 29, 2019, Plaintiff was physically assaulted by Major Doe in retaliation for filing

a lawsuit to challenge the manner in which his medication was administered. 1 (Id. at pp. 3-7). As

Nurse MarryAnn handed Plaintiff his medication through the chuckhole door, Major Doe and

Officer Doe slammed the door and punched the medication from his hand. They continued to


1
 That lawsuit involves a claim against Nurse Chitty for allegedly lacing Plaintiff’s medication with rat poison and
placing it directly into his mouth while he was cuffed and unable to inspect it. See Lisle, Jr. v. Senor-Moore, et al.,
No. 19-cv-00163-NJR (S.D. Ill.). The nurse is not a Defendant in this action, and Plaintiff asserts no claims against
her in the Complaint. See Lisle, Jr. v. Senor-Moore, et al., No. 19-cv-00163-NJR (S.D. Ill.).

                                                          2
punch and slam his arm in an attempt to break it. Plaintiff’s arm was cut, bruised, and bloody.

(Id. at p. 3). All three Defendants denied Plaintiff adequate medical treatment for his injuries. (Id.

at pp. 6-7).

        In addition to the injuries he sustained during the staff assault, Plaintiff suffered self-

inflicted injuries. The three Defendants were aware that Plaintiff was recently taken off of suicide

watch and was still in a “fragile” mental state. They observed Plaintiff use sharp metal objects to

cut his arm until it bled and swallow available glass, paper clips, metal, and screws until he

coughed up blood. Even so, they refused to provide him with access to medical care or mental

health treatment on March 29, 2019. (Id.). Internal Affairs Officer Taylor, Internal Affairs Officer

Doe, Lieutenant G, and Warden Frank Lawrence were aware of the assault and Plaintiff’s request

that video evidence be preserved but failed to preserve video footage from March 29, 2019. (Id.

at pp. 9-11).

                                      Preliminary Dismissals

        Plaintiff asserts claims against each defendant in his or her individual and official capacities

(Doc. 2, p. 2). However, when a plaintiff seeks monetary damages against a state official, he must

bring the suit against the official in his or her individual capacity. Brown v. Budz, 904 F.3d 904,

918 (7th Cir. 2005); Shockley v. Jones, 823 F.2d 1068, 1070 (7th Cir. 1987). This is because §1983

creates a federal remedy against any “person” who, under color of state law, deprives “any citizen

of the United States...of any rights, privileges, or immunities secured by the Constitution and

laws.” Planned Parenthood of Indiana, Inc. v. Commissioner of Indiana State Dep't. Health, 699

F.3d 962, 972 (7th Cir. 2012) (quoting 42 U.S.C. § 1983). “Neither a State nor its officials acting

in their official capacities are ‘persons’ under [Section] 1983.” Will v. Mich. Dep't of State Police,

491 U.S. 58, 71 (1989). Accordingly, the official capacity claims against Lieutenant G, Major



                                                   3
Doe, Taylor, Nurse MarryAnn, Officer John Doe, and Internal Affairs Officer Doe are

DISMISSED with prejudice.

       Warden Lawrence would be a proper defendant in his official capacity for purposes of

injunctive relief. Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011). Here however,

Plaintiff is no longer incarcerated at Menard where the events giving rise to this action occurred

and, therefore, any request for injunctive relief is moot. Lehn v. Holmes, 364 F.3d 862, 871 (7th

Cir. 2004) (“[W]hen a prisoner who seeks injunctive relief for a condition specific to a particular

prison is transferred out of that prison, the need for relief, and hence the prisoner’s claim, become

moot.”). Warden Lawrence will remain in the case in his official capacity for purposes of

identifying the Unknown/Doe Defendants.

                                             Discussion

                                              Count 1

       For a First Amendment retaliation claim, Plaintiff must show that “(1) he engaged in

activity protected by the First Amendment; (2) he suffered a deprivation that would likely deter

First Amendment activity in the future; and (3) the First Amendment activity was ‘at least a

motivating factor’ in the Defendants' decision to take the retaliatory action.” Gomez v. Randle, 680

F.3d 859, 866 (7th Cir. 2012). Retaliation for filing a legitimate lawsuit is clearly protected by the

First Amendment. Zorzi v. County of Putnam, 30 F.3d 885, 896 (7th Cir.1994). Thus, the

Complaint states a colorable First Amendment retaliation claim in Count 1 against Defendant

Major Doe.

                                          Counts 2 and 3

       The Eighth Amendment protects prisoners from being subjected to cruel and unusual

punishment. Brown v. Budz, 398 F.3d 904, 909 (7th Cir. 2005). “Correctional officers violate the



                                                  4
Eighth Amendment when they use force not in a good faith effort to maintain or restore discipline,

but maliciously and sadistically for the very purpose of causing harm.” Wilborn v. Ealey, 881 F.3d

998, 1006 (7th Cir. 2018) (internal citations and quotation marks omitted). A prison official may

also be held liable where he or she witnesses an incident of excessive force against a prisoner, but

fails to intervene to stop the unconstitutional conduct. See Byrd v. Brishke, 466 F.2d 6, 11 (7th Cir.

1972); Lanigan v. Village of East Hazel Crest, Ill., 110 F.3d 467, 477 (7th Cir. 1997); Yang v.

Hardin, 37 F.3d 282, 285 (7th Cir. 1994) (collected cases); Archie v. City of Racine, 826 F.2d 480,

491 (7th Cir. 1987). Plaintiff’s The Complaint sets forth sufficient allegations to proceed on an

Eighth Amendment excessive force claim in Count 2 against Defendants Major Doe and Officer

Doe and in Count 3 against Nurse MarryAnn.

                                              Count 4

       An Eighth Amendment claim based on the denial of medical care requires a plaintiff to

show that (1) his medical condition was sufficiently serious, and (2) the defendants acted with

deliberate indifference to his medical needs. Rasho v. Elyea, 856 F.3d 469, 475-76 (7th Cir. 2017).

The allegations in Count 4 sufficiently state a deliberate indifference claim against Major Doe,

Officer Doe, and Nurse MarryAnn for the denial of medical treatment for Plaintiff’s self-inflicted

injuries and injuries he sustained during the assault. See Cooper v. Casey, 97 F.3d 914 (7th Cir.

1996) (failure to obtain medical assistance for an inmate who has been assaulted may constitute

deliberate indifference to a serious medical need). Accordingly, Count 4 will proceed against

Major Doe, Officer Doe, and Nurse MarryAnn.

                                              Count 5

       Although Illinois does not recognize a claim for intentional spoliation of evidence, a

plaintiff can bring a claim for negligent spoliation of evidence. Borsellino v. Goldman Sachs



                                                  5
Group, Inc., 477 F.3d 502, 509-10 (7th Cir. 2007) (citing Boyd v. Travelers Ins. Co., 652 N.E.2d

267, 273 (Ill. 1995)). To state such a claim, a plaintiff must allege a duty to protect the evidence

allegedly destroyed, a breach of that duty, causation, and damages. Id. A duty to preserve evidence

may arise if: “(1) it arises by agreement, contract, statute, special circumstance, or voluntary

undertaking (called the ‘relationship’ prong), and (2) a reasonable person should have foreseen

that certain evidence at issue was material to a potential civil action (called the ‘foreseeability’

prong).” Olivarius v. Tharaldson Prop. Management, Inc., 695 F.Supp.2d 824, 829 (N.D.Ill. 2010)

(citing Dardeen v. Kuehling, 821 N.E.2d 227, 231 (Ill. 2004)). To establish a special circumstance

“something more than possession and control are required, such as a request by the plaintiff to

preserve the evidence and/or the defendant’s segregation of the evidence for the plaintiff's benefit.”

Martin v. Keeley & Sons, Inc., 979 N.E.2d 22, 31 (Ill. 2012).

       Plaintiff alleges that Internal Affairs Officer Taylor, Internal Affairs Officer Doe,

Lieutenant G, and Warden Lawrence were aware of the physical assault that occurred on March

29, 2019 and failed to preserve video footage. He also alleges that he asked each of them to

preserve the video evidence. These allegations suggest that special circumstances existed which

a reasonable person should have foreseen as necessitating the preservation of evidence. Count 5

will therefore proceed against Internal Affairs Officer Taylor, Internal Affairs Officer Doe,

Lieutenant G, and Warden Lawrence.

                             Identification of Unknown Defendants

       Plaintiff will be allowed to proceed against Lieutenant G, Major Doe, Officer Doe, and

Internal Affairs Office Doe. However, these defendants must be identified with particularity

before service of the Complaint can be made on them. Plaintiff will have an opportunity to engage

in limited discovery to ascertain the identity of these Defendants.         Rodriguez v. Plymouth



                                                  6
Ambulance Serv., 577 F.3d 816, 832 (7th Cir. 2009). Warden Lawrence, in his official capacity,

shall respond to discovery aimed at identifying these unknown Defendants. Once their names are

discovered, Plaintiff must file a motion to substitute each newly identified Defendant in place of

the generic designations in the case caption and throughout the Complaint. Failure to do so will

result in dismissal of the unknown Defendants from this action.

                              Motion for Appointment of Counsel

       Plaintiff filed a Motion for Appointment of Counsel. (Doc. 4). Civil litigants do not have

a constitutional or statutory right to counsel. Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir. 2007).

However, under 28 U.S.C. § 1915(e)(1), the Court has discretion to recruit counsel to represent

indigent litigants in appropriate cases. Johnson v. Doughty, 433 F.3d 1001, 1006 (7th Cir.

2006). When deciding whether to recruit counsel for an indigent litigant, the Court must consider

(1) whether the indigent plaintiff has made reasonable attempts to secure counsel on his own, and,

if so, (2) whether the difficulty of the case exceeds the plaintiff's capacity as a layperson to

coherently present it. Navejar v. Iyiola, 718 F.3d 692, 696 (7th Cir. 2013) (citing Pruitt, 503 F.3d

at 654).

       Plaintiff admits that he has made no effort to seek counsel on his own. He seeks appointed

counsel solely on the basis of his serious mental illness. The Court notes, however, that he has

conveyed the facts and his claims, which are not complex, sufficient to survive screening. He is

no longer incarcerated at the facility where the incidents giving rise to his claims occurred and

there do not appear to be any time sensitive issues. Moreover, given the early stage of the

litigation, it is difficult to accurately evaluate the need for assistance of counsel. See Kadamovas

v. Stevens, 706 F.3d 843, 845 (7th Cir. 2013) (“[U]ntil the defendants respond to the complaint,

the plaintiff’s need for assistance of counsel ... cannot be gauged.”).



                                                  7
       Once Defendants file their responses, the case will proceed on the issue of exhaustion of

administrative remedies and discovery on the merits of his case will be stayed. If Plaintiff

encounters difficulty related to discovery and/or any motions on the issue of exhaustion, he may

renew his request for appointment of counsel. If Plaintiff does renew his request, he should give

the Court rejection letters from at least three lawyers to prove that he has made reasonable efforts

to find a lawyer on his own.

       For the reasons stated, the Motion for Appointment of Counsel (Doc. 4) is DENIED

without prejudice.

                                           Disposition

       IT IS HEREBY ORDERED that the Complaint survives preliminary review under

Section 1915A as follows: Count 1 will proceed against Defendant Major Doe. Count 2 will

proceed against Defendants Major Doe and Officer Doe. Count 3 will proceed against Defendant

Nurse MarryAnn. Count 4 will proceed against Defendants Major Doe, Officer Doe, and Nurse

MarryAnn. Count 5 will proceed against Defendants Internal Affairs Officer Taylor, Internal

Affairs Officer Doe, Lieutenant G, and Warden Frank Lawrence.

       The Clerk of Court shall prepare for Defendants Warden Frank Lawrence (official and

individual capacities), Taylor (Internal Affairs Officer), Nurse MarryAnn, and, once identified,

Lieutenant G, Major Doe, Officer John Doe, and Internal Affairs Officer Doe: (1) Form 5 (Notice

of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of

Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint, and this

Memorandum and Order to each Defendant’s place of employment as identified by Plaintiff. If a

Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk within

30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect formal



                                                 8
service on Defendant, and the Court will require Defendant to pay the full costs of formal service,

to the extent authorized by the Federal Rules of Civil Procedure.

       If a Defendant cannot be found at the work address provided by Plaintiff, the employer

shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Service shall not be made on Defendants Lieutenant G, Major Doe, Officer John Doe, and

Internal Affairs Officer Doe until such time as Plaintiff has identified them by name in a properly

filed motion for substitution of parties. Plaintiff is ADVISED that it is his responsibility to provide

the Court with the names and service addresses for these individuals.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Appointment of Counsel (Doc.

4) is DENIED.

       IT IS FURTHER ORDERED that this entire matter shall be REFERRED to a

United States Magistrate Judge for disposition, pursuant to Local Rule 72.2(b)(3) and 28 U.S.C.



                                                  9
§ 636(c), if all parties consent to such a referral.

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and the opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: SEPTEMBER 3, 2019

                                               s/ Staci M. Yandle_____
                                               STACI M. YANDLE
                                               United States District Judge



                                          Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate Defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, Defendants will

enter their appearance and file an Answer to your Complaint. It will likely take at least 60 days

from the date of this Order to receive Defendants’ Answers, but it is entirely possible that it will

take 90 days or more. When all Defendants have filed Answers, the Court will enter a Scheduling

Order containing important information on deadlines, discovery, and procedures. Plaintiff is

advised to wait until counsel has appeared for Defendants before filing any motions, to give

Defendants notice and an opportunity to respond to those motions. Motions filed before

Defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.



                                                  10
